Case 2:19-cv-14143-RLR Document 42 Entered on FLSD Docket 07/17/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

  JANET FOISIE,

           Plaintiff,

  v.                                                                    Case No.: 2:19-cv-14143

  PATRICIA A. BISS, WORCESTER
  POLYTECHNIC INSTITUTE, AND
  THE UNKNOWN REPRESENTATIVE
  OF THE ESTATE OF ROBERT A. FOISIE,

        Defendants.
  ________________________________________/

                         PLAINTIFF’S NOTICE OF ENTRY OF PARTY

           COMES NOW the Plaintiff, Janet Foisie, by and through her undersigned counsel, and files
  this her Notice of Entry of Party, and would request entry of Charles W. Ross, 1535 Dr. M.L. King
  Jr. St. North, St. Petersburg, FL 33704, as Mediator.
                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via
  E-mail to Noel R. Boeke, Esq., Holland & Knight, LLP, 100 N. Tampa Street, Suite 4100, Tampa,
  FL 33602 and Lee P. Teichner, Esq., Holland & Knight, LLP, 701 Brickell Avenue, Miami, FL
  33131 noel.boeke@hklaw.com, and Roberto M. Braceras, Jennifer L. Chunias, Samuel J. Gamer and
  Joshua J. Bone, Goodwin Procter, LLP, 100 Northern Avenue, Boston, Massachusetts 02210
  Rbraceras@goodwinlaw.com Jchunias@goodwinlaw.com Sgamer@goodwinlaw.com
  Jbone@goodwinlaw.com and has been electronically filed with the Clerk of Courts using the ECF
  system which will send an E-mail to all counsel of record this 17th day of July, 2019.

                                                             /s/ W. Andrew Clayton, Jr.
                                                          W. ANDREW CLAYTON, JR., ESQ.
                                                          Florida Bar No. 0739464
                                                          ICARD, MERRILL, CULLIS, TIMM
                                                          FUREN & GINSBURG, P.A.
                                                          2033 Main Street, Suite 600
                                                          Sarasota, FL 34237
                                                          T: (941) 366-8100 F: (941) 366-5263
                                                          Email: Dclayton@IcardMerrill.com
                                                          Email: Jwaskom@IcardMerrill.com
                                                          Secondary Email: Jdreznin@IcardMerrill.com

  01009936-1                                      1
